By the Court,

Sutherland, J.,
The jury have found the deed from G. G. Klock to his daughter, to have been fraudulent. Admitting that they might have come to a different conclusion upon the evidence, yet, upon such a question, unless there was some misdirection by the jndge, the verdict of the jury ought hot to be set aside by the court.
There is no error in point of law in the charge, and the judge’s comments upon the evidence, though strongly indicating an opinion against the defendant, affords no ground for granting a new trial. The defendant who made the case, does not profess to give the whole of the judge’s charge. It is to be presumed that he stated all the evidence on both sides that was deemed material, fairly to the jury, and then left it to them to pass upon the question of fraud.
The evidence of Peter Klock, which was objected to, was properly admitted, 11 Wendell, 83.
New trial denied.